Citation Nr: 0304212	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disability to 
include chloracne.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.




FINDINGS OF FACT

1.  The veteran does not have chloracne.

2.  The veteran's other skin disorders, including acne 
vulgaris, tinea pedis, and folliculitis, began after service 
and are not the result of a disease or injury in service.


CONCLUSION OF LAW

A skin disability to include chloracne was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
July 1969 for jock rash and in that same month for a rash on 
both auxiliaries.  In December 1969, the veteran had an 
abscess between his buttocks lanced and dressed.  Records 
note that the veteran had two additional pilonidal abscesses 
treated.  Service medical records are negative for a 
diagnosis of chloracne

Medical records from the U.S. Postal Office dated 1977 to 
1980 show that the veteran was seen for a small lump on his 
lower eyelid in which he squeezed and then the whole eye area 
puffed up and then the lump developed on the right cheek.  
The diagnosis was ecchymosis under right eye and abscess 
right cheek.  In September 1977 the veteran was treated for a 
rash on his upper thigh.

VA outpatient treatment records dated September 1979 to 
August 1980 indicate that a September 1979 VA dermatology 
report diagnosed acne vulgaris of the back.

A May 1994 VA clinical report noted that the veteran was seen 
for blisters on his left foot, which kept coming back.  The 
diagnosis was blistering dermatitis.

At his April 1995 VA Agent Orange examination, the veteran 
reported a history of acne over his lower legs and back, 
first noted in Vietnam.  The veteran indicated that he was 
seen by a physician at the VAMC 20 years ago who told him it 
was chloracne.  The veteran indicated that flare-ups with 
blistering occurred several times a year lasting varying 
periods of time.  The veteran reported using a topical cream, 
which did not give much relief.

The examination showed hyperpigmented macules over the back, 
both lower legs, around lateral aspect of the ankle joint 
from prior chloracne.  No active lesions were noted.  The 
diagnoses were history of Agent Orange exposure; history of 
acne; elevated LFT's, etiology undetermined.

At his April 1995 VA skin examination, the examiner found a 
few mildly inflamed acneiform papules located on the back.  
There were multiple comedones on the back and one cystic-like 
lesion was located on the right lower back approximately 1.5 
cm in diameter with a central punctum.  There were rare 
approximately 0.1 to 0.2 vesicular lesions, one located on 
the left medial foot, a second located on the left lateral 
foot.  There were no vesicles located on the right foot as 
well as on the hands.  There was mild scaling in the toe 
spaces.  The diagnoses were acne vulgaris; dyshidrotic 
eczema; tinea pedis.  The examiner noted that the veteran did 
not have chloracne.

At his August 1997 Travel Board hearing, the veteran 
testified that he had suffered from a rash all over his body 
since his service in Vietnam.  He indicated that after 
separation from service he attended school in Georgia and was 
treated a few times with medication for his rash at a clinic.  
The veteran testified that the clinic was no longer in 
existence and the doctor had died.  He indicated that prior 
to entering service his skin was smooth and then developed an 
acne problem.  He testified that he got blisters on different 
parts of his body, usually his feet.  

At his April 1998 VA examination, the veteran reported that 
he was diagnosed with chloracne several years ago.  He 
indicated that he broke out with an eruption on his face, 
back, chest, abdomen, buttocks, legs for many years duration.  
The veteran reported that the condition comes and goes.  The 
veteran noted having a pilonidal cyst excised in 1970 and 
indicated that he had a wart treated at the VAMC a few months 
ago.  The examiner noted that the veteran had several skin 
tags removed approximately two years ago.  The diagnoses was 
folliculitis, back and buttock; small epidermal inclusion 
cyst, right mid back; status post cryosurgery with liquid 
nitrogen, left posterior lower leg for a verruca vulgaris; 
dyshidrotic eczema of the feet.

VA outpatient treatment records dated May 1995 to September 
1998 show that the veteran was treated for various disorders 
including the skin disorder referred to as either tinea or 
dermatitis.

VA outpatient treatment records dated 1998 and 1999 show that 
the veteran was seen for tinea pedis, blisters on his feet, 
and dermatitis.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; U.S. 
Postal Office medical records dated 1977 to 1980; VA 
outpatient treatment records dated September 1979 to August 
1980; VA clinical note dated May 1994; VA examinations dated 
April 1995 and April 1998; August 1997 Travel Board hearing 
transcript; VA outpatient treatment records dated May 1995 to 
1999.

In January 1998, this case was remanded by the Board for 
additional development to include the scheduling of a VA 
examination and obtaining of medical records.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

In April 2002, the RO sent the veteran a letter informing his 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

In July 2002, the Board determined that further development 
was needed in the veteran's case and the RO was directed to 
inform the veteran of the VCAA.

In November 2002, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

A review of the record indicates that the veteran served in 
Vietnam.  It is also noted, however, that the veteran in this 
case has not been diagnosed with any disability for which is 
presumed by regulation to be the result of Agent Orange 
exposure.  38 U.S.C.A. § 3.309.  The evidence of record would 
not support a finding that the veteran was ever diagnosed 
with any one of the diseases subject to presumptive service 
connection, as listed in the regulations.  At his April 1995 
VA general medical examination, the examiner noted in 
objective findings hyperpigmented macules were noted over the 
back, both lower legs, around lateral aspect of the ankle 
joint from prior chloracne.  No active lesions were noted at 
the time.  The diagnoses were history of Agent Orange 
exposure; history of acne; elevated LFT's, etiology 
undetermined.  There was no diagnosis of chloracne.  In the 
April 1995 VA skin examination, the examiner noted that the 
veteran did not have chloracne.  It should be noted that a 
history provided by a claimant and recorded by a doctor 
simply restates the claim.  The fact that a doctor recorded 
information provided by a claimant does not make that 
information the doctor's opinion.  From the diagnoses 
rendered it appears that the notation of chloracne was made 
as a result of the history given to the examiner.  A history 
or symptomatology provided by a claimant must be enhanced by 
a medical opinion for it to become evidence.  LeShore v. 
Brown, 8 Vet App 406, 409 (1995).  See also Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).

The evidence does not demonstrate that a diagnosis of 
chloracne was made during service or within one-year 
following the veteran's separation from service.  It is also 
noted that the veteran in this case has not been diagnosed 
with any disability for which service connection may be 
presumed to be the result of Agent Orange exposure under the 
provisions of 38 U.S.C.A. § 3.309.  The evidence of record 
would not support a finding that the veteran was ever 
diagnosed with any one of the diseases subject to presumptive 
service connection, as listed in the regulations. Acne 
vulgaris, dyshidrotic eczema, tinea pedis, and folliculitis 
are not skin disorders that warrant presumptive service 
connection on the basis of exposure to Agent Orange during 
service.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Thus, 
although the veteran may have been exposed to herbicides 
during his period of service in Vietnam, such exposure, 
absent a diagnosis of a disease enumerated in section 3.309, 
is insufficient to presume that his skin disabilities of the 
face and legs necessarily were incurred as a result of his 
service.  38 C.F.R. § 3.307(a); McCartt v. West, 12 Vet. App. 
164, 168 (1999).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  However, the evidence of 
record does not reflect that service connection can be 
granted on a direct basis.  As noted above, the service 
medical records relate that the veteran was treated for jock 
rash and for a rash on both auxiliaries in July 1969.  It is 
noted that the veteran has already been granted service 
connection for pilonidal cyst.  There is no evidence of 
treatment of a skin condition until September 1977.  
Additionally, there are no medical opinions of record to 
support the veteran's theory that his acne vulgaris, 
dyshidrotic eczema, tinea pedis, and folliculitis are a 
result of service.

None of the medical evidence of record supports a conclusion 
that the veteran's acne vulgaris, dyshidrotic eczema, tinea 
pedis, and folliculitis were incurred in or aggravated by his 
active service.  In reaching this decision, the doctrine of 
reasonable doubt has been considered, however, as the 
evidence is not in equipoise, or evenly balanced, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include chloracne is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

